        Case 5:19-cv-00060-SLP Document 15 Filed 07/30/19 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

JANET GRAVES, surviving widow and
                            )
next of kin of NATHAN GRAVES,
                            )
                 Plaintiff, )
v.                          )                Case No. CIV-19-60-SLP
                            )
PENNSYLVANIA MANUFACTURERS’ )
INDEMNITY CO. & AMERICAN    )
CLAIMS MANAGEMENT, INC.,    )
                            )
            Defendant.      )

                     PLAINTIFF’S EXPERT WITNESS LIST

      COMES NOW the Plaintiff and identifies the following list of experts:

No.              Name / Address                         Proposed Testimony
      Debbie Rankin                            See Expert Witness Report attached as
      1300 N.E. 70th St.                       Exhibit 1.
1.    Oklahoma City, OK 73111
      405-831-2893

      James Lowe                               This Trooper is not a hired or retained
      OHP Trooper                              expert. He was part of the
      Oklahoma Highway Patrol, Troop A         investigation. It is not expected that
      2480 W. I-240 Frontage Rd.               the facts of how the accident happened
      Oklahoma City, OK 73159                  are in contention. This is a fact
2.
      405-425-2323                             witness who will express opinions that
                                               are part of his official duties. This
                                               witness is listed on Plaintiff’s witness
                                               list as well.

      Charles Miller                           This Trooper is not a hired or retained
      OHP Trooper                              expert. He was part of the
      Oklahoma Highway Patrol, Troop A         investigation. It is not expected that
      2480 W. I-240 Frontage Rd.               the facts of how the accident happened
3.
      Oklahoma City, OK 73159                  are in contention. This is a fact
      405-425-2285                             witness who will express opinions that
                                               are part of his official duties. This
                                               witness is listed on Plaintiff’s witness
       Case 5:19-cv-00060-SLP Document 15 Filed 07/30/19 Page 2 of 3



                                                list as well.

     James Loftis                               This Trooper is not a hired or retained
     OHP Trooper                                expert. He was part of the
     Oklahoma Highway Patrol, Troop A           investigation. It is not expected that
     2480 W. I-240 Frontage Rd.                 the facts of how the accident happened
     Oklahoma City, OK 73159                    are in contention. This is a fact
4.
                                                witness who will express opinions that
                                                are part of his official duties. This
                                                witness is listed on Plaintiff’s witness
                                                list as well.

     Matthew White                              This Trooper is not a hired or retained
     OHP Trooper                                expert. He was part of the
     Oklahoma Highway Patrol, Troop A           investigation. It is not expected that
     2480 W. I-240 Frontage Rd.                 the facts of how the accident happened
     Oklahoma City, OK 73159                    are in contention. This is a fact
5.
                                                witness who will express opinions that
                                                are part of his official duties. This
                                                witness is listed on Plaintiff’s witness
                                                list as well.

     Bobby Raines                               This Trooper is not a hired or retained
     OHP Trooper                                expert. He was part of the
     Oklahoma Highway Patrol, Troop A           investigation. It is not expected that
     2480 W. I-240 Frontage Rd.                 the facts of how the accident happened
     Oklahoma City, OK 73159                    are in contention. This is a fact
6.
                                                witness who will express opinions that
                                                are part of his official duties. This
                                                witness is listed on Plaintiff’s witness
                                                list as well.




                                  Page 2 of 3
         Case 5:19-cv-00060-SLP Document 15 Filed 07/30/19 Page 3 of 3



RESPECTFULLY SUBMITTED THIS _____ DAY OF _______________, 2019.


                                          The BERRY LAW FIRM

                                          s/ Howard K. Berry, III
                                          Howard K. Berry, III, OBA #754
                                          P.O. Box 892516
                                          Oklahoma City, OK 73189-2516
                                          Telephone: 405-524-1040
                                          Facsimile:
                                          E-mail: hkb3@coxinet.net
                                          Counsel for Plaintiff




                                  Certificate of Service

       I hereby certify that on the ______ day of __________________, 2019, I filed the

attached document with the Clerk of Court. Based on the records currently on file in this

case, the Clerk of Court will transmit a Notice of Electronic Filing to those registered

participants of the Electronic Case Filing System.



                                          s/ Howard K. Berry, III




                                         Page 3 of 3
